Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known dual touch electrode wiring configurations thereof. However, none of the references alone or in combination teach: “An array substrate, comprising: a base substrate; touch electrode wiring comprising a first conductive layer and a second conductive layer, wherein the first conductive layer is between the base substrate and the second conductive layer, the second conductive layer comprises at least one first via hole to expose the first conductive layer, and the first conductive layer has a higher electrical conductivity than that of the second conductive layer; a planarization layer on a side of the second conductive layer away from the base substrate, wherein the planarization layer comprises at least one first touch electrode contact hole, and an orthographic projection of the first touch electrode contact hole on the base substrate covers an orthographic projection of the first via hole on the base substrate; and at least one touch electrode on a side of the planarization layer away from the base substrate, wherein the touch electrode is connected with the first conductive layer through the first touch electrode contact hole and the first via hole.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571)272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.